Citation Nr: 1130577	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  06-29 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for joint pain, to include as secondary to exposure to Pentachlorophenol (PCP) exposure.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, memory loss, depression, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from December 1968 to July 1970, with subsequent service in the Reserves, including periods of active duty for training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the appellant's claims of entitlement to service connection for: PTSD; a chronic psychiatric disorder, to include anxiety; headaches; joint pain; and a chronic disorder manifested by memory loss.  The appellant submitted a notice of disagreement with this determination in March 2006, and timely perfect his appeal in August 2006.

The appellant presented evidence and testimony before the undersigned Acting Veterans Law Judge during a Board video conference hearing conducted in February 2009.  A transcript of that proceeding has been prepared and incorporated into the evidence of record.

These issues came before the Board in June 2009.  At that time, the Board granted the appellant's claim of entitlement to service connection for headaches and remanded his claims of entitlement to service connection for joint pain and an acquired psychiatric disorder for further evidentiary development.  Such development having been accomplished, the claims have been returned to the Board for adjudication.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Clarification of Issue on Appeal

As noted above, the appellant originally filed claims of entitlement to service connection for PTSD, anxiety, and memory loss.  During his Board video conference hearing, the appellant's representative acknowledged that each of these disabilities fell under the auspice of an acquired psychiatric condition.  See Board Hearing Transcript, February 12, 2009.  Accordingly, these issues have been combined and recharacterized on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) [a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is.]


FINDINGS OF FACT

1.  The appellant does not have a currently diagnosed disability manifested by joint pain.

2.  The preponderance of the evidence is against a finding that the appellant currently suffers from joint pain as a result of a disease or injury during active duty service, to include exposure to PCP while on ACDUTRA.

3.  The preponderance of the evidence is against a finding that the appellant currently suffers from PTSD that is the result of a disease or injury during active duty service.

4.  The preponderance of the evidence is against a finding that an acquired psychiatric disorder, to include anxiety, memory loss and depression, is the result of a disease or injury in service.




	(CONTINUED ON NEXT PAGE)
CONCLUSIONS OF LAW

1.  Joint pain was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  An acquired psychiatric disorder, to include PTSD, anxiety, memory loss and depression, was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Notice and Assistance

With respect to the appellant's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate a claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Prior to initial adjudication of the appellant's claims, letters dated in May 2004 and July 2004 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  A June 2009 notice letter informed the appellant of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although this letter was not sent prior to initial adjudication of the appellant's claim, this was not prejudicial to him, since he was subsequently provided adequate notice in June 2009, he was provided time to respond with additional argument and evidence, the claims were readjudicated, and an additional supplemental statement of the case was provided to the appellant in February 2011.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2010) (harmless error).  In view of the foregoing, the appellant was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

Additionally, VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the appellant participated in VA examinations in December 2004 and October 2009.  The results from those examinations have been included in the claims file for review.  The examinations involved a review of the claims file, a thorough examination of the appellant, and opinions that were supported by sufficient rationale.  Therefore, the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the appellant's claims.

Additionally, there has been substantial compliance with its June 2009 remand directives.  The Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the Appeals Management Center (AMC) scheduled the appellant for medical examinations and the appellant attended those examinations.  The AMC later issued a supplemental statement of the case in February 2011.  Although the Veteran did provide information regarding his stressor, which the VA examiner considered, no additional development in this regard is necessary because the VA examiner determined that the Veteran did not have a diagnosis of PTSD.  In other words, the examiner determined that the Veteran did not have a diagnosis of PTSD based on the Veteran's reported stressor, regardless of whether or not the stressor had been corroborated.  Based on the foregoing, the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the appellant is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The appellant has submitted argument and evidence in support of the appeal.  Based on the foregoing, the appellant has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.

II.  The Merits of the Claims

The appellant contends that he currently suffers from joint pain and an acquired psychiatric disorder as a result of his time in active duty service.  

Governing Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection for PTSD requires that three elements must be present according to VA regulations:

(1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between the current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2010).  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  

The diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV), and be supported by the findings of a medical examiner.  See 38 C.F.R. § 4.125 (a) (2010).

In adjudicating a claim for service connection for PTSD, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2010).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in "combat with the enemy."  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, (and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the appellant's service), the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. See 38 C.F.R. § 3.304(d) (2010); see also 38 U.S.C.A. § 1154(b) (West 2002); VAOPGCPREC 12-99.

VA General Counsel has held that "[t]he ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The determination whether evidence establishes that a veteran engaged in combat with the enemy is resolved on a case-by-case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative weight of the evidence. VAOGCPREC 12-99; 65 Fed. Reg. 6,256-58 (Feb. 8, 2000).

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f).  The amended version of 38 C.F.R. § 3.304(f)(3) eliminated the need for stressor corroboration in circumstances in which the veteran's claimed in-service stressor is related to "fear of hostile military or terrorist activity."  Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) states:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

See 75 Fed. Reg. 39,843-39,852 (July 13, 2010), codified at 38 C.F.R. § 3.304(f)(3) (2010).

Analysis

In filing his present claims, the appellant contends that his current joint pain is the result of his exposure to PCP in 1989, while on ACDUTRA.  He further alleges that he currently suffers from a psychiatric disorder, to include PTSD, as a result of his time in active duty service between 1968 and 1970.  Specifically, he claims that he and a fellow soldier were attacked by anti-war protesters while on leave in San Francisco, and this experience is the cause of his current psychiatric disabilities.

As noted above, the appellant initially served in the United States Army from December 1968 to July 1970.  Thereafter, he enlisted in the United States Army Reserves (USAR) in August 1978.  The appellant participated in a pre-induction examination in April 1968.  At no time during his clinical evaluation was he diagnosed with joint pain or any psychiatric disorder.  In fact, he specifically denied experiencing arthritis, rheumatism, bone, joint or other deformity, lameness, painful or trick shoulder or elbow, nightmares, depression or excessive worry, loss of memory or amnesia.  The appellant indicated that he suffered from nervous trouble, but he was not diagnosed with any specific disability.  See Standard Forms (SF) 88 & 89, Pre-Induction Examination Reports, April 12, 1968.  At the time of the appellant's discharge from his first period of active duty service, his clinical evaluation was completely normal.  He did not complain of arthritis, rheumatism, bone, joint or other deformity, lameness, painful or trick shoulder or elbow, nightmares, depression or excessive worry, loss of memory or amnesia, or nervous trouble.  See SF 88 & 89, Discharge Examination Reports, June 24, 1970.  There is no indication that the appellant reported his attack by anti-war protestors in San Francisco, nor did he manifest any diagnosed psychiatric disorders as a result of that experience.

In August 1978, the USAR clinical enlistment examination noted all of the appellant's systems to be normal.  The appellant indicated that he was in good health.  He denied experiencing arthritis, rheumatism, bursitis, bone or joint deformity, lameness, recurrent back pain, having a trick or locked knee, and foot trouble.  He indicated that he suffered from a painful or trick shoulder or elbow.  He further denied experiencing frequent trouble sleeping, depression or excessive worry, loss or memory or amnesia and nervous trouble of any sort.  No diagnosis was rendered with respect to his complaints of a painful or trick shoulder or elbow.  See SF 88 & 93, USAR Enlistment Examination Reports, August 12, 1978.

Periodic USAR examination reports dated in 1983 and 1987 were completely negative for any diagnoses of joint-related disabilities or psychiatric disorders.  The appellant denied experiencing any problems whatsoever.  See SF 88 & 93, Periodic Examination Reports, January 9, 1983 and August 15, 1987.

An emergency care and treatment note dated in August 1989, indicated that the appellant complained of nasal burning with headaches following work in a PCP-contaminated shed.  See Emergency Care and Treatment Record, LeMoore Naval Hospital, August 19, 1989.  Accordingly, it is conceded that the appellant was exposed to the chemical PCP during his time in USAR service, while on ACDUTRA.

In May 1991, the appellant re-enlisted in the USAR.  At that time, his clinical evaluation was normal.  The appellant specifically denied experiencing arthritis, rheumatism, bursitis, bone or joint deformity, lameness, recurrent back pain, having a trick or locked knee, foot trouble, and painful or trick shoulder or elbow.  He further denied experiencing frequent trouble sleeping, depression or excessive worry, loss or memory or amnesia and nervous trouble of any sort.  See SF 88, USAR Re-Enlistment Examination Report, May 3, 1991; SF 93, USAR Re-Enlistment Examination Report, May 4, 1991.  Finally, in August 1996, the appellant's final clinical evaluation was normal.  Again, he specifically denied any symptoms that could relate to joint pain or a psychiatric disorder.  See SF 88 & 93, USAR Examination Reports, August 17, 1996.  

Joint Pain

The appellant was afforded a VA examination in December 2004.  At that time, he complained of chronic pain in the elbow joints since his time in service.  He stated that following his discharge from active duty in 1970, he worked for two years as a policeman and thereafter, he worked as a machine operator for 25 years, and continued to work in this capacity.  See VA Examination Report, December 27, 2004.

As the above evidence of record was insufficient to address the appellant's claim, the matter was remanded in June 2009.  As a result, the appellant was scheduled for a new VA joints examination, which was conducted in October 2009.  The electronic records and claims file were reviewed in conjunction with the examination.  The appellant reported experiencing diffuse joint arthralgias in or around 1991, but the examiner pointed out that there were no records to indicate that he received medical treatment at that time.  The appellant further stated that he had not had any joint surgery or falls, nor had he had a workup for any systemic arthritides.  See VA Joints Examination Report, October 23, 2009.

At the time of the examination, the appellant complained of fatigue with joint arthralgias, which included his fingertips, hands, wrists, elbows, and shoulders.  He stated that it rarely affected his knees and ankles.  He again stated that he had not suffered from any falls, fractures, or dislocations.  The appellant claimed that all the joint pains were worse in the day, not with morning stiffness.  They were not warm and not improved by acetaminophen or Motrin, but had been helped by Hydrocodone.  Id.

Upon physical examination of the joints, there were no obvious areas of joint destruction, subluxation or deformity.  The appellant's hands and fingers, as well as wrists, were uniformly equal in representation.  He is right-hand dominant and had normal grip strength.  The appellant's upper shoulder girdles appeared normal with no subluxation, joint deformity or subluxation.  The elbows had no subluxation, deformity or epitrochlear nodes.  The hips were bilaterally articulated and the pelvis was stable when the knees were straight.  All ranges of motion for the aforementioned joints were within normal limits.  There was no additional reduction in joint excursion, weakness, pain, fatigue or loss of coordination upon repetition.  There were no cutaneous signs of myopathy and no loss of postural muscle tone or proximal muscle wasting.  The VA examiner concluded that there was no evidence of active synovitis or joint disease.  Id.

The VA examiner commented that radiographs were not necessary as there had been no trauma and there was no evidence of degenerative disease or injury.  The VA examiner opined that the appellant's pain was related to myofascial disturbances likely related to psychogenic causes and not due to systemic arthritides and "certainly not to PCP exposure during service."  The examiner specifically noted that upon review of the c-file, it was noted that the Veteran's PCP levels had been monitored and were low.  Therefore, it was the VA examiner's opinion that the appellant had no diagnosis of current joint disability as no functional impairment was found, no incapacitating episodes were noted, and no surgical, orthopedic, or rheumatologic investigations had been carried out or appeared to be required.  Id.

The only evidence in support of the appellant's claim that he currently suffers from a joint disability related to service, specifically to PCP exposure, consists of his own lay statements.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology).  Here, however, the appellant's lay statements in the present case are outweighed by the negative service treatment records, negative post-service treatment records, and the negative VA medical opinion cited above.  Moreover, while, the Veteran is certainly competent to report that he has systemic pain in his joints, the etiology of this pain is a complex medical question requiring medical expertise.  

In other words, the appellant is certainly competent to give evidence about what he experiences; for example, he is competent to discuss his joint pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training to analyze this type of complex medical question.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  Further, it is well-established that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez- Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

In order to be considered for service connection, a claimant must first have a disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  In the absence of a diagnosed joint disability, service connection may not be granted.  See also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  

Although it is conceded that the appellant was exposed to PCP while in service, he has failed to establish that he suffers from a diagnosed disability that is related to this exposure, or to any other incident of service.  See Shedden, supra.  Accordingly, the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b).  There is not an approximate balance of evidence.  




Acquired Psychiatric Disorder

Following his discharge from service, private treatment records dated January 2003 through July 2004 indicated the appellant complained of anxiety, depression, and trouble sleeping.  He was prescribed Effexor and Paxil to address these problems.  See Private Treatment Records, Y. Paul Verna, M.D., January 2003 through July 2004.

During the December 2004 VA examination, the appellant complained of restlessness, depression, trouble sleeping, and anxiety.  He was diagnosed with underlying anxiety, depression, and insomnia.  See VA Examination Report, December 27, 2004.

The above evidence of record was insufficient to address the appellant's claim and the matter was remanded in June 2009.  As a result, the appellant was scheduled for a new VA mental disorders examination, which was conducted in October 2009.  The VA examiner indicated that the appellant's claims file had been reviewed in conjunction with the examination.  The appellant reported that he went to Fort Lewis for basic training and functioned well during that time.  He was later stationed in Korea for 13 months, where he was assigned to a mechanized unit.  The appellant reported that he came back to the United States on leave in 1969.  He indicated that he was delayed in San Francisco on his way home, and went out in Chinatown that evening with a fellow soldier.  At some point during that evening, the appellant was accosted by a group of college-aged anti-war protestors.  The appellant recalled being referred to as a "baby killer".  This incident ended shortly thereafter and the appellant reported that afterwards he felt "terrible and ashamed to be in the uniform."  Later, he returned to Korea for the remainder of his service and stated that he functioned normally and did not report the incident in San Francisco.  The appellant also indicated that he was 19 years old when he began to drink heavily in Korea, prior to the incident in San Francisco.  See VA Mental Disorders Examination Report, October 30, 2009.


Currently, the appellant indicated that his main problem was depression.  He stated that he was receiving treatment for "aggressive behavior."  Following a mental status examination, the VA examiner commented that although it is highly probable that the event described by the appellant did take place and that he was probably upset and distressed by it, he did not meet the criteria for PTSD symptomatology and in addition, did not show impairment indicative of PTSD.  Specifically, the appellant did not have specific reliving symptoms of this event other than occasional unfavorable recollections.  He stated that he had occasional dreams about being in a fight, but not specific to this event.  Overall, the level of reliving symptoms did not indicate PTSD related to the event in San Francisco.  Regarding the second category of symptoms, the appellant did not report avoidance of any situations related to his trauma and no numbness or being cut-off from other people.  With respect to hypervigilance, he did report sleep disturbance and irritation, but he did not have the typical free-floating hypervigilance associated with PTSD.  It was also noted that he did not report this incident after he returned to Korea, did not seek help for symptoms related to PTSD in the years following, and he functioned highly in his occupation, both while still in the military and upon returning to the United States and civilian life.  Id.

As noted, in all of the appellant's service treatment records, he had normal psychiatric clinical evaluations.  The VA examiner reviewed the private treatment records in the claims file from Charles Mackey, P.A., and Paul Verma, M.D., family practitioners.  The VA examiner noted that no specific diagnosis was rendered in the category of anxiety disorders and no information regarding etiology was provided.  A VA progress note dated in April 2004, indicated that the appellant requested medication.  The examiner noted that the appellant had a prescription from a private physician for headaches and anxiety and that his depression was stable on medication.  His VA screen for depression, however, was negative.  Further, the December 2004 VA examination report diagnosed the appellant with muscle tension headaches as related to his anxiety, nervousness, and insomnia.  This report did not provide any information regarding the etiology of the appellant's anxiety disorder mentioned.  Id.

Based upon the aforementioned evidence, the VA examiner concluded that the appellant did not currently suffer from any psychiatric disorder related to service, nor did he suffer from PTSD related to the incident that took place in San Francisco.  While it was noted that there were notes of anxiety by private physicians, and the appellant stated that he was using an anti-depressant, there was not enough evidence to diagnose the appellant with any psychiatric disorder, including anxiety or a mood disorder.  Based upon the previous diagnoses of private physicians, the appellant was not impaired in any area of his life and the effect of any previously diagnosed psychiatric disorders were mild and transient.  The appellant presented as one of the most highly functioning individuals in his age group.  He has been happily married since 1982 and functioned well in his relationship with his family.  He functioned highly occupationally and for many years, he worked three jobs.  He is still presently employed.  Id.

Evaluation of his thought processes and communication revealed no impairment and his thought content was normal.  His communication was unimpaired and he was able to communicate by spoken and written language.  He reported no hallucinations, delusions, inappropriate behavior, or obsessive or ritualistic behavior that interfered with routine activities.  His thought processes were goal-directed, his insight was fair and his judgment was normal.  Overall, his mental status examination revealed a normal individual with a normal range of affect and a normal mood.  His Diagnostic and Statistical Manual of Mental Disorders by the American Psychiatric Association, Volume 4, (DSM-IV) diagnosis revealed the following:

      AXIS I:  	V71.09 No Diagnosis
      AXIS II:	V71.09 No Diagnosis
AXIS III:	Diabetes and headaches
      AXIS IV:	Psychosocial stressors that may affect prognosis - none
      AXIS V:	Global Assessment of Functioning Score - 81

Based on the DSM-IV diagnostic criteria, the VA examiner concluded that the appellant did not suffer from any psychiatric disorder.  Any psychiatric disorder recorded in his claims file was considered to be less likely than not caused by, or a result of, his military service or by the event that took place in San Francisco as he described.  Id.

Initially, the appellant does not have a current diagnosis of PTSD.  As noted above, to establish service connection for a disability, a claimant must first have a diagnosis of the disability being claimed.  See Rabideau, Gilpin.  In the absence of a diagnosed disability, service connection may not be granted.  See also Degmetich.  

Notwithstanding the fact that the October 2009 examiner found no current psychiatric disability, other medical records do show a possible acquired psychiatric disorder.  Nevertheless, the claim still fails because there is no nexus between any currently diagnosed psychiatric disorder and the Veteran's military service.  Even affording the appellant the full benefit of the doubt, and assuming that he does currently suffer from a psychiatric disorder, there is no evidence to substantiate his claim that such a disorder is related to his time in service.  

The only evidence in support of the appellant's claim that he currently suffers from an acquired psychiatric disorder related to service consists of his own lay statements.  As noted, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau; see also Barr.  However, the appellant's lay statements in the present case are outweighed by the negative service treatment records, negative post-service treatment records, and the negative VA medical opinion cited above.

The appellant is certainly competent to give evidence about what he experiences; for example, he is competent to state that he feels anxiety and depression.  See, e.g., Layno, supra.  He is not, however, competent to provide an opinion as to the cause or etiology of any this type of current disorder because he does not have the requisite medical knowledge or training.  

Even assuming the appellant has a current psychiatric disorder, he has failed to establish that any disorder is related to service and the evidence of record does not support any such finding.  See Shedden.  Accordingly, the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b).  There is not an approximate balance of evidence.  


ORDER

Entitlement to service connection for joint pain, to include as secondary to exposure to PCP exposure, is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, memory loss, depression, and PTSD, is denied.



____________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


